Citation Nr: 1734551	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from April 2006 to August 2006, June 2007 to April 2008, and February 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Board remanded the issues on appeal for a Board hearing.  In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the issues again in February 2016 for further development.  

In a January 2017 rating decision, the Appeals Management Office granted service connection for an acquired psychiatric disorder and for a right shoulder disability.  As the claims for service connection have been granted, they are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a right hip disorder and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In February 2016 the Board remanded claims for service connection for a right hip disorder and bronchitis, with development to include VA examinations addressing the likelihood of a causal link to service.  This involved in-service injury from         an improvised explosive device (IED) by hostile forces while the Veteran was stationed in Iraq, and exposure to burn pit smoke as well as other environmental harms also while stationed in Iraq.  The Board finds that the examinations and particularly the opinions provided did not substantially comply with the Board's prior remand instructions, necessitating remand.  Stegall v. West, 11 Vet. App. 268 (1998); Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization and assistance from the Veteran, obtain any additional relevant private treatment records.  If any requested records are not available, the Veteran should be notified of such.  

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since February 2016.  If no records are available, the Veteran should be notified of such. 

3.  Thereafter, send the claims file to an appropriate VA examiner other than the one who provided opinions in January 2017.  If new examinations are deemed necessary to respond to the questions presented, such examination should be scheduled.   Following review of the claims file, the examiner is asked to respond to the following:

a. Please opine whether the Veteran's diagnosed right trochanteric bursitis is at least as likely as not (50 percent probability or greater) related to active service, including the rigors of basic training and the improvised explosive device (IED) strike to the Veteran's vehicle in December 2007.  The examiner should also consider the Veteran's sworn statement addressing right hip pain in January 2008, contained in the record.  An injury to the hip in the IED strike should be accepted as true for purposes of this opinion.  The examiner should explain why the current disability is/is not a delayed response to the IED trauma.

b. Please opine whether the Veteran's diagnosed reactive airway disease (November 2009  or his January 2010 reported bronchitis are at least as likely as not (50 percent probability or greater) related to active service, including his exposure to smoke, airborne particulates from burn pits, and airborne sand while deployed in Iraq. 

If the examiner concludes that the diagnoses in the record are inaccurate and the Veteran does not suffer from a diagnosed lung disorder, then the examiner should indicate whether there are objective indicators of a lung disability that represent an undiagnosed illness related to his service in the Persian Gulf. 

The examiner should explain the rationale for the opinions provided.  

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should     be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case    is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


